              Case 2:17-cv-04274-HB Document 41 Filed 10/12/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


Cassandra Baker,
and all other similarly situated,                             CLASS ACTION
       Plaintiffs,
                                                              Civil Case No. 2:17-cv-04274-HB
        vs.

GLENN M. ROSS, P.C. and                                       MOTION TO ADD
GLENN M. ROSS                                                 ADDITIONAL PLAINTIFF
    Defendants.


Intervenor/Petitioner similarly situated:
Steven Burda


          Petitioner's Motion/Application to Add Additional Plaintiff


1. At the present time, the Class Action against Glenn M. Ross, P .C. and Glenn M. Ross is
pending at Civil Case No. 2:17-cv-04274-HB, arising from gross violation ofFDCPA.

2. Petitioner Steven Burda, acting as an official P.O.A. for Alina Volkova-Burda, is similarly situated
with similar claims against Glenn M. Ross, P.C. and Glenn M. Ross.

3. Because this is a class action lawsuit, the Petitioner would like to be added as additional
plaintiff to the instant matter, and all parties have been served with this filing by mail.

_4. Petitioner believe this Motion/Application is not objected by the Plaintiffs.

5. Petitioner similarly experienced similar injustice, as outlined in the initial complaint against
the defendants, and therefore, requesting this Honorable Court to grant this motion.

WHEREFORE, this Motion should be granted by the Court sua sponte.
Thank you,       5,     ~tJo.~-
                Steven Burda
                1171 Thrush Lane
                Audubon, PA 19403
              Case 2:17-cv-04274-HB Document 41 Filed 10/12/18 Page 2 of 2
POWER OF ATTORNEY                                     }
                                                      }
                                                      }
KNOW ALL BY THESE PRESENT THAT:

I, _Alina Burda                   , hereinafter referred to as PRINCIPAL, in the State of
Petmsylvania, USA, does appoint           Steven Burda             as a true and full lawfui
attorney. This appointee should have the full and unrestricted Po\ver of Attorney (POA).

In principal's na1ne and for pri11cipal's use and ber1efit, said attorney is fully authorized hereby to:

(1) To demand, sue'for, collect, act on behalf, and receive all money, debts, accounts, legacies,
bequests, interest, dividends, annuities, and demands as are now or shall hereafter become due,
payable, or belonging to principal. and take all lawful n1eans, for the recovery thereof and to
compromise the same and give discharges for the same;

(2) ·ro buy and sell land, niake co11tracts~of every kind relative to land, any interest tl1erein or the
possession thereof, and to take possession and exercise control over the use thereof;

(3) To buy, sell, hypothecate, assign, transfer. and in any and all manner deal with goods,
services, wares and merchandise. chooses in action, certificates or shares of capital stock, fund,
bonds and other property in possession or in action, and to n1ake, do, and transact all and every
kind of personal and/or any and all other business of whatever nature;

(4) To execute, acknowledge, a11d deliver contracts of sale, escrow instructions, deeds, leases
includi11g leases for minerals and hydrocarbon substances and assign1nents of leases, covenants,
agreements and assignments of agreements, mortgages and assignments of mortgages,
conveyances in trust. to secure indebtedness or other obligations, and assign the beneficial
interest thereunder. subordi11ations of liens or encumbrances, bills of lading, receipts, evidences
of debt, releases, bonds, notes, bills, requests to re-convey deeds of trust, partial or full
judgme11ts, satisfactions of mortgages, and other debts, and other written instruments of whatever
kind and nature, all upo11 sucl1 terms and conditions as said attorney shall approve.

Giving and granting to said attorney full power and authority to do all and every act and thing
'-Vhatsoever requisite and necessary to be done relative to any of the foregoing as fully to all
intents and purposes as principal might or could do if personally presettt or authorized.

All that said POA, shall la\vfully do or ~a use to be done under the authority of this po\ver
of attorney is expressly approved. A COllY or fax copy of this document is acceptable.

Dated:/Cl-{)/-   J--D ~docu111rnt valid until revoked or replaced)   ·rHIS l)Of:lJl\-1£N1' IS N01'0RIZEO.


/signature/     ~·~~
                                                           l~------------
